Order unanimously reversed, without costs, and motion denied. Memorandum: In this action plaintiffs seek compensatory and punitive damages. The order from which defendants appeal directs them to answer plaintiffs’ Interrogatory No. 83, namely, "Set forth the present net worth of each of the above-named Defendants”. The order was prematurely granted (see Rupert v Sellers, 48 AD2d 265). As we said in Rupert (supra), there should be a split trial, first on the issue of defendants’ liability for punitive or exemplary damages. If plaintiffs obtain a special verdict entitling them to punitive damages against defendants, they may make immediate application for defendants to answer such interrogatory; and the trial may then be resumed before the same jury, where feasible, with the parties presenting such additional evidence as they see fit on the question of the amount of damages to which plaintiffs are entitled, and the jury shall then determine that question. (See, also Raplee v City of Corning, 6 AD2d 230 and 25 CJS, Damages, § 126 subd [3], p 1170.) (Appeal from order of Monroe Special Term compelling answer to interrogatory.) Present—Marsh, P. J., Moule, Simons, Del Vecchio and Witmer, JJ.